Order entered May 7, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00312-CV

                               LARRY D. TOLIVER, Appellant

                                                V.

                       PATSY RUTH ANTWINE-TOLIVER, Appellee

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 1-12-379

                                            ORDER
       We GRANT appellant’s April 26, 2013 motion for an extension of time to file a brief.

Appellant shall file his brief on or before May 30, 2013.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE